Mr. Justice Srerrett
delivered the opinion of the court, October 2d 1882.
The auditors, from whose report the defendant appealed, constituted a special tribunal invested with full power and authority “ to re-audit, settle and thoroughly investigate ” his accounts, as late sheriff of the county. Their jurisdiction was necessarily exclusive, and their decision final and conclusive, except in so far as provision has been made for re-committing their report, or renewing the same on appeal. The first section of the Act of July 16th 1842 (P. L. 391), under which they were appointed, declares “ that the Court of Common Pleas in the county of Luzerne shall, on the application of one hundred taxable inhabitants of the county, appoint one or more suitable person or persons to act as auditor or auditors, whose duty it shall be to re-audit, settle and thoroughly investigate the accounts of the public officers of said county,” and make rejaort thereof. On reasonable cause shown, before the confirmation of the report, the court is authorized to re-commit the same to the auditors for re-examination; and it is further provided that the act shall not apply “ to public officers who have been out of office for a period exceeding seven years.” The second section of the Act, after defining the powers of the auditors and the effect of their report, provides for an appeal by the party aggrieved ; and thereupon the Court of Common Pleas is authorized to direct an issue, as the case may require, for the purpose of determining the facts in dispute. In thus creating a special tribunal, peculiarly adapted to the examination and settlement of official accounts, it was doubtless intended that tho officers named in the Act should appear before the auditors, present their accounts and such claims as they might have against the county, so that everything necessary to a full and *301fair settlement, might be duly considered and passed upon; and for the purpose of supplying any omission, or correcting any error in the report, it may, as we have seen, be re-committed for re-examination and correction;
According' to the auditors’report, the indebtedness of defendant to the county was $1,339.70. This amount consisted of two separate items, as to which alone the issue was first framed. Afterwards, in January 1881, about three years and a half after the appeal was taken, the issue was amended by order of court, so as to embrace several items of credit which appear to have been then claimed for the first time by the defendant in error. Whether he was aware of their existence .before, or, if he was, why he did not presént them at the proper time, does not appear. It is very clear, however, that he never presented either of them to the auditors, nor did he ask to have the report re-committed so that they could be considered and passed upon by them. If he could thus avoid submitting to the auditors material items of his claim, he might, with the same propriety, refuse to submit any, and thus practically ignore the authority of the tribunal specially created for the purpose of re-auditing and settling his accounts with the county.
If credits to which defendant was justly entitled were overlooked or omitted by mistake, he shouid have promptly applied to court for an order re-committing the report, so that they could have been considered and passed upon by the auditors. That was his appropriate remedy, if indeed, in view of his laches and unexplained delay of nearly four years, he was entitled to relief in any form.
It follows from what has been said, that the several specifications of error should be sustained.
Judgment reversed, and a venire facias de novo awarded.